OPINION — AG — (1) SAID PROVISIONS REQUIRING FEDERAL GRANTS FOR FLOOD CONTROL RENTALS, FOREST RENTALS AND SUBMARGINAL LANDS TO BE PLACED IN THE GENERAL REVENUE FUND HAVE REFERENCES ONLY TO FUNDS RECEIVED FROM SUCH SOURCES BY SCHOOL DISTRICTS, AND NOT TO FUNDS RECEIVED FROM SUCH SOURCES BY A COUNTY (2) FEDERAL GRANT FOR FLOOD CONTROL RENTALS, FOREST RENTALS AND SUBMARGINAL LANDS RECEIVED BY A SCHOOL DISTRICT SHOULD NOW BE PLACED IN THE GENERAL FUND OF THE DISTRICT RECEIVING SAME, REGARDLESS OF WHETHER THE DISTRICT HAS A SINKING FUND. (FLOOD CONTROL ACT, AUDIT THE FUNDS THEREOF) CITE: 74 O.S.H. 214,33 U.S.C.A. 701(C), 62 O.S.H. 204, 62 O.S.H. 326, 70 O.S.H. 18-4 (J. H. JOHNSON)